ORDER

PER CURIAM:
Francis E. McGrath (“Husband”) appeals from an order dissolving his marriage to Barbara Ann McGrath (“Wife”). Husband *767claims that the trial court erred by: (1) awarding Wife $6,200.00 to equalize the division of property; (2) allowing Wife to testify as to the need for surgery on her right knee; and (3) awarding periodic maintenance to Wife in the amount of $300.00 per month plus $142.00 per month for health insurance. The judgment of the trial court is affirmed and the cause remanded for correction of the docket entry by nunc pro tunc. Rule 84.16(b).